COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 EL PASO INDEPENDENT SCHOOL                                      No. 08-14-00056-CV
 DISTRICT,                                      §
                                                                   Appeal from the
                  Appellant,                    §
                                                                 346th District Court
 v.                                             §
                                                              of El Paso County, Texas
 ANNA LUISA KELL,                               §
                                                               (TC# 2013DCV2275)
                  Appellee.                     §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

summary judgment order. We therefore reverse the judgment of the court below, and render

summary judgment to Appellant on jurisdictional grounds. We further order that Appellant

recover from Appellee all costs of this appeal, for which let execution issue. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 10TH DAY OF JUNE, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Larsen, Senior Judge, and Perez, Judge
Larsen, Senior Judge and Perez, Judge, (Sitting by Assignment)